PER CURIAM.
This action was brought to foreclose a mechanic’s lien upon a dwelling-house constructed for de*463fendant Roggenkamp, and owned by him. All the defendants made default, except the defendant Roggenkamp; and he alone prosecutes this appeal upon the- judgment-roll. Defendant Roggenkamp entered into a written contract with the defendant Pierce for the construction by the latter of the building in question, for the price of $2,750, and this contract was made and filed as required by law. The plaintiff furnished material to the contractor, Pierce, for which there is still due the plaintiff the sum of $977.23. On June 26, 1891, the plaintiff served upon defendant Roggenkamp written notice that he had furnished material to the contractor to the amount of $963.87. At that time there was due the contractor $687.50, and to become due the further sum of $2,062.50. On July 3, 1891, the contractor ceased work, and abandoned the contract. The work was continued by Roggenkamp, under the supervision of his architect, defendant J. Lee Burton, and the building completed on October 23, 1891. Plaintiff filed/ its claim of lien on December 18, 1891, which was fifty-six days after the completion of the building. The lien was disallowed, and judgment rendered against defendant Roggenkamp, personally, for the sum of $687.50, with interest and costs. The sole question involved in the case was passed upon in Bates v. Santa Barbara Co., 90 Cal. 543, 27 Pac. 438. A careful perusal of the brief of appellant fails to convince us either that this case can, in principle, be distinguished from that, or that the question here was not necessarily involved there. The judgment appealed from is affirmed, upon the authority of Bates v. Santa Barbara Co., supra.